 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeritage Nursing Homes, Inc. and United Food andCommercial Workers Union, Local 214, Char-tered by the United Food and CommercialWorkers, AFL-CIO-CLC. Cases 30-CA-7407and 30-CA-749916 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 September 1983 Administrative LawJudge Martin J. Linsky issued the attached deci-sion. The Respondent Company filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HeritageNursing Homes, Inc., Sheboygan, Wisconsin, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. Thiscase was heard by me on April 5, 1983, in Sheboygan,Wisconsin. Based on unfair labor practice charges filedOctober 28 and December 16, 1982, by United Food andCommercial Workers Union, Local 214, Chartered bythe United Food and Commercial Workers, AFL-CIO-CLC (the Union), against Heritage Nursing Homes, Inc.(the Respondent), the Regional Director for Region 30issued complaints dated December 9, 1982, and January31, 1983, respectively. The cases were consolidated byorder of the Regional Director dated February 1, 1983.The complaints, as amended at the hearing, allege thatthe Respondent violated Section 8(a)(l) of the NationalLabor Relations Act (the Act), on several occasions, bythreatening, interrogating, and otherwise coercing em-ployees in the exercise of rights guaranteed under Sec-tion 7, and violated Section 8(a)(1), (3), and (4) of the269 NLRB No. 46Act when it refused to allow employee Julie Kinsey torescind her resignation because of her union sympathiesand activities and because of her testimony against theRespondent in a hearing on objections following a repre-sentation election. The Respondent denied the commis-sion of any unfair labor practices.Upon consideration of the entire record, includingbriefs filed by both parties,' and my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent, Heritage Nursing Homes, Inc., is aWisconsin corporation with office and place of business(the Respondent's facility) in Sheboygan, Wisconsin. Atall times material herein, the Respondent has been oper-ating a nursing home at its facilities. During the calendaryear ending December 31, 1982, the Respondent, in thecourse and conduct of its business operations derivedgross revenues in excess of $100,000. During the calen-dar year ending December 31, 1982, the Respondent, inthe course and conduct of its business operations, pur-chased and received products, goods, and materialsvalued in excess of $50,000 directly from points locatedoutside the State of Wisconsin.The Respondent is now and has been at all times mate-rial herein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.1I. LABOR ORGANIZATIONThe Union is now and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Union began an organizing campaign at the Re-spondent's nursing home in May 1982. A petition wasfiled May 24, 1982, and an election was held July 30,1982, of the service and maintenance employees of theRespondent. The Respondent retained a consultant andconducted a vigorous campaign against the Union. TheUnion lost the election 53 to 51 with 7 challenged bal-lots. The Union filed objections alleging that the Re-spondent engaged in interrogation, threats, and other ac-tivities which interfered with the election.On September 1, 1982, a hearing was held on objec-tions and several witnesses testified. One of the witnesseswho testified was the alleged discriminatee in this case,Julie Kinsey. The Respondent stipulated during the trialof the instant case before me that Kinsey's testimony wasadverse to the Respondent's position at the hearing onobjections. The hearing officer ordered a new electionwhich decision the Board affirmed.On November 19, 1982, a certified letter was sent tothe Respondent advising it that a second election hadbeen ordered. This letter was received at the Respond-ent's facility on November 20, 1982. The second electionThe General Counsel's motion to correct transcript, which is unop-posed by the Respondent, is hereby granted.230 HERITAGE NURSING HOMESwas held December 17, 1982, and was won by theUnion. Following this second election the Respondentrecognized the Union as the exclusive bargaining agentfor its service and maintenance employees and has bar-gained with the Union.The allegations of unfair labor practices involve sever-al allegations of violations of Section 8(aX)() by the Re-spondent's owner and administrator, Virgil Kalchthaler,and by its director of nursing, Eileen Zarling. These vio-lations are alleged to have occurred during the unioncampaign and prior to the first election. In addition, it isalleged that Section 8(a)(1), (3), and (4) were violated bythe Respondent when it refused to permit employee JulieKinsey to rescind her resignation. This refusal, accordingto the General Counsel, was because Kinsey supportedthe Union and testified against the Respondent's interestat the hearing on objections. I will treat the alleged vio-lations separately.A. The 8(a)(1) ViolationsIt is alleged that the Respondent's owner and adminis-trator, Virgil Kalchthaler, violated Section 8(aX1) onJuly 28, 1982, when he gave a speech to the Respond-ent's employees 2 days before the election, which speechcontained the following language:If anyone feels uncomfortable about working wherethere is no union, the solution is easy. Go and get ajob at a facility that has a union. You don't have todrive everyone here at Heritage in on your unionideas.It is uncontested that Kalchthaler spoke these wordssince a transcribed copy of Kalchthaler's speech, whichis 8 pages in length, was put into the record. The speechwas delivered four times in order to reach as many eligi-ble voters as possible and was delivered 2 days beforethe first election, which the Union lost. The entirespeech is in the record and Kalchthaler made it abun-dantly clear that the Respondent was vigorously opposedto the Union. The language, in other words, is not takenout of context.The cases cited by the General Counsel clearly dem-onstrate that the quoted language constitutes a threat inviolation of Section 8(aX)() since it conveys the messagethat support for the Union and continued employment bythe Respondent are incompatible. This type of language,which is a request to quit if you support the Union, hasbeen held to constitute a thinly veiled threat to dis-charge. See Rolligon Corp., 254 NLRB 22 (1981); Steiner-film, Inc., 255 NLRB 769 (1981), enfd. in relevant part669 F.2d 845 (Ist Cir. 1982); Sans Souci Restaurant, 235NLRB 604, 606 (1978).Accordingly, I find that the above-quoted portion ofKalchthaler's speech to all eligible voters 2 days beforethe election violated Section 8(aXl) of the Act.It is alleged that Director of Nursing Eileen Zarlingviolated Section 8(a)(1) on several occasions when shespoke at various times with employees Patricia Juarez,Victoria Lynch, Michelle Kretschmann, and JulieKinsey. All four women are nursing assistants.On or about July 28, 1982, 2 days before the first elec-tion, Patricia Juarez (she was then known as PatriciaStroebel but has since gotten married and taken her hus-band's name) went on a break to the nurses aides' loungewhere she observed Director of Nursing Zarling andnursing assistant Barbara Benirschke talking about theUnion. Benirschke was not called as a witness by eitherside. According to Juarez she interrupted the conversa-tion between Zarling and Benirschke when she over-heard Zarling tell Benirschke that if the Union got in theemployees would lose their "PTO." "PTO" was a paidtime-off program instituted by the Respondent for its em-ployees about I month before the July 30 election.Juarez told Zarling that if a majority of the employeesliked the PTO policy they could keep it. Zarling dis-agreed and went on to Juarez that the employees wouldlose the PTO program if the Union got in, that Kalchth-aler, the owner/administrator of the Respondent, wouldnot negotiate with the Union, and that if Juarez thoughtthings were so bad at the Respondent's facility without aunion that she should find another job where they had aunion.Zarling admitted that Juarez interrupted her conversa-tion with Benirschke by yelling out "That's not right" atsomething Zarling was telling Benirschke but she couldnot remember exactly what she was saying. She admitsthat she then engaged in a discussion with Juarez. Shedenies saying that Kalchthaler would refuse to negotiatewith the Union but admitted that she said to Juarez,"Pat, if you think the Union's so good, why don't youquit here and go someplace where they have a union?"As noted above, this type of statement to Juarez consti-tutes a threat in violation of Section 8(aXl) of the Actsince she as director of nursing and a member of themanagement team for the upcoming election was tellingan employee that union support and continued employ-ment with the Respondent were incompatible. See Rolli-gon Corp., supra; Steinferilm, Inc., supra; San Soucci Res-taurant, supra.On or about July 16, 1982, 2 weeks before the election,employee Victoria Lynch, another nursing assistant, andZarling had a conversation. Lynch did not testify beforeme because she was sick but her testimony at the hearingon objections was introduced into evidence by the Gen-eral Counsel without objection from the Respondent.According to Lynch, she and Zarling had a conversationin the dining room at the Respondent's facility duringwhich Zarling asked her why she wanted a union andproceeded to tell her that if the Union got in the em-ployees would lose the PTO policy and all other benefitsand start from scratch. According to Lynch, when shequestioned this, Zarling reiterated that all benefits includ-ing PTO would be lost if the Union got in because nego-tiations would have to start from scratch. Again accord-ing to Lynch, Zarling started the conversation with thequestion, "Why do you want a union?"Zarling denied that she said that all the employeeswould lose the PTO policies or any other benefits if theUnion got in, She denied using the words "start fromscratch" to Lynch or any other employee and states thatshe said to Lynch and to all other employees to whom231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe spoke about the Union that "everything has to bebargained for, nothing is guaranteed, everything has tobe negotiated." Zarling conceded, however, that she mayhave asked Lynch why she wanted a union in the con-text of saying to her, "What kind of working conditionsare here that you think we need to have a union?"As noted above, Lynch did not testify before me and Ihave no way therefore of assessing her credibility interms of demeanor. Accordingly, since I find other viola-tions of the Act on the Respondent's part I will not finda violation of the Act based on Lynch's testimony whereit is not corroborated by Zarling. However, it is clearfrom the record that Zarling asked Lynch why shewanted a union in the context of Zarling trying to per-suade Lynch not to vote for the Union. This constitutesunlawful interrogation in violation of Section 8(a)(1) ofthe Act. See Colson Equipment, Inc., 257 NLRB 78, 79-80 (1981); Raley's, Inc., 256 NLRB 946, 954 (1981);Swanson-Nunn Electric Co., 256 NLRB 840 (1981).On July 29, 1982, 1 day before the first election, Zarl-ing had a conversation with nursing assistant MichelleKretschmann in the dining room at the Respondent's fa-cility. Zarling started the conversation and according toKretschmann Zarling asked her how she liked the PTOpolicy and other benefits at Heritage. Zarling asked ifKretschmann had any questions concerning the Union.Kretschmann asked Zarling what would happen if theUnion got in and according to Kretschmann Zarling re-plied, "Well, that we'd lose everything and we'd have tostart from scratch again if we got the union in."Zarling admitted having a conversation with Kretsch-mann on July 29, 1982, but claimed that in response toKretschmann's question of what would happen if theUnion got in she answered that "it was a matter of ev-erything has to be bargained for and negotiated andnothing is guaranteed. I don't know what the outcomewould be as far as benefits." Zarling denied that she eversaid to Kretschmann that they would "lose everything"if the Union got in.On July 14, 1982, Zarling had a conversation withnursing assistant Julie Kinsey. According to Kinsey,Zarling approached her and asked to speak with her fora few minutes. They went into the office of the person-nel director. Zarling told Kinsey that some employeeswere trying to get a union and asked if Kinsey had anyquestions she wanted to ask. Zarling presented Kinseywith a true and false questionnaire regarding the salariesof union officials, dues, and other issues. According toKinsey, Zarling said that if the Union got in "we wouldlose our PTO, our sick reserve day; and we would loseeverything and we'd have to start from scratch."Zarling admitted that she initiated the conversationwith Kinsey on July 14, 1982, that it took place in thepersonnel director's office but she did not remember ex-actly what was said. She denies, however, that she eversaid that the employees would lose their benefits andclaims that if asked about benefits she would have an-swered that question as she always did; namely, "Every-thing has to be bargained for. Everything has to be nego-tiated. Nothing is guaranteed."I credit the testimony of Juarez, Kretschmann, andKinsey that Zarling threatened a loss of benefits if theUnion got in over Zarling's denial that she said this tothem. I note that Juarez and Kretschmann are still em-ployees of the Respondent and this is a factor that addsto their credibility since they are likely to be telling thetruth since their testimony is in a sense contrary to theireconomic interests. See Unarco Industries, Inc., 197NLRB 489, 491 (1972); Gateway Transportation Co., 193NLRB 47, 48 fn. 12 (1971). Kinsey, of course, is nolonger an employee of the Respondent but her testimonyon the 8(a)(l) violation by Zarling was first made underoath and on the record at the hearing on objections onSeptember 1, 1982, at a time when Kinsey was still anemployee of the Respondent. All three women testifiedcandidly in connection with their conversations withZarling and I was impressed with their demeanor. Zarl-ing herself corroborated much of what the three womentestified to, e.g., that they did discuss the subject of bene-fits and when and where the discussions took place.Zarling could not remember exactly what was said inthese conversations but even what was referred to as her"canned" reply to questions about benefits would likelylead these young women (all of whom appeared to be intheir twenties) to believe that Zarling was saying that thebenefits would be lost if the Union got in.I credit the testimony of Kretschmann and Kinsey thatZarling said to them that if the Union got in then "youwould start from scratch." The clear implication of thislanguage in the context of when and where it was said,i.e., the Respondent's facility shortly before the election,could only lead to the conclusion that employees willlose existing benefits if they select a union. This is an un-lawful threat in violation of Section 8(a)(1). See BelcherTowing Co., 265 NLRB 1258 (1982).In conclusion, the Respondent violated Section 8(a)(l)of the Act when Kalchthaler threatened employees onJuly 28, 1982, in his speech 2 days before the first elec-tion and when Zarling unlawfully interrogated Lynchabout why she wanted a union on July 16, 1982, andthreatened Juarez, Kretschmann, and Kinsey on July 28,29, and 14, 1982, respectively with loss of benefits if theyselected a union.B. The 8(a)(3) and (4) ViolationOn Wednesday, November 17, 1982, nursing assistantJulie Kinsey went to the office of Personnel DirectorAnne Tritz and told Tritz that she wanted to resign ef-fective November 26, 1982, from the Respondent'semploy. Kinsey said that she was leaving because sheand her boyfriend with whom she had been living werebreaking up and she was moving to another town (Mana-sha 50 miles away) where she had found a job. Kinseywas visibly upset when she met with Tritz and wascrying. Kinsey had a good record as an employee atHeritage Nursing Home as evidenced by employee per-formance development appraisal forms introduced intoevidence at the hearing and by the testimony of Person-nel Director Tritz and Director of Nursing Zarling.Zarling at the hearing before me referred to Kinsey as "avery 'good nursing assistant." Tritz tried to talk the dis-traught Kinsey out of resigning, even suggesting shemove in with one of her coworkers who lived nearby232 HERITAGE NURSING HOMESbut Kinsey persisted in her desire to resign. Tritz thenasked Kinsey to put her resignation in writing whichKinsey did. Kinsey claims, and I believe her, that Tritztold her that she could tear up her resignation at anytime if she wanted to. Tritz denies this and claims thatshe only told Kinsey she could tear up her resignationimmediately after she wrote it out but once she left theoffice she could not tear it up.2After submitting her resignation a coworker did offerto Kinsey the option of staying with her for a while inPlymouth where the nursing home is located.On Saturday, November 20, 1982, Kinsey was advisedthat her job in Manasha, the city to which she wasmoving, had fallen through. The lady for whom Kinseywas to be a home-duty nurse had died.On Monday, November 22, 1982, Kinsey called Tritzon the phone and asked if her offer to tear up her resig-nation was still good as she wanted to continue in theRespondent's employ. Tritz said she was starting on thework schedule and could Kinsey meet with her the nextday before work. On Tuesday, November 23, 1983,Kinsey met with Tritz and told her she wanted to tearup her resignation and stay with the Respondent. Tritztold her she could not do it-that she had resigned andthat was it. Kinsey asked if she could possibly postponeher resignation and Tritz said no.According to Tritz, Kinsey submitted her written res-ignation after Tritz tried to talk her out of it becauseKinsey was a good nursing assistant and upset. Tritz saidshe then informed Kalchthaler and Zarling, theowner/administrator and director of nursing, respective-ly, of Kinsey's resignation and they expressed no opinionconcerning it one way or the other. On November 22,1982, Tritz received a phone call from Kinsey who askedif she could still tear up her resignation because shewanted to extend her employment for a few weeks. Tritztold her no she could not postpone the effective date ofher resignation; she had resigned and that was it and fur-thermore she had posted a notice for Kinsey's job andsomeone had expressed an interest in the position.The record reflects that Tritz had posted a notice an-nouncing that Kinsey's position on the second shift wasopening up but that the notice, which took I minute toprepare, had been up for about 1 hour and no one hadindicated an interest in the job during that I-hour periodprior to Kinsey's call asking to tear up the resignation.The record further reflects that some weeks before an-other nursing assistant, Linda Knutson, had mentioned toTritz that she was interested in shifting to second shift.Knutson formally applied for and got Kinsey's job onNovember 26, 1982, some 4 days after Kinsey tried to re-scind her resignation, and she did not change hours untilDecember 13, 1982.2 Tritz and Kinsey agree that Tritz said Kinsey could tear up her resig-nation. Since the last thing Kinsey did before leaving Tritz' office was towrite out her resignation, and offer to "tear it up" could only be reason-ably understood to mean she could tear it up at a future date and not thatshe could tear up the resignation right then and there or not at all. WhileTritz may not have used the specific words "at any time," the clear im-plication of what she said was that Kinsey could tear up her resignationanytime before she left the Respondent's employ.Tritz told Kinsey on November 22, 1982, that she wasworking on the schedule for December but prior to Kin-sey's call Tritz had not completed the schedule, postedit, or notified a single nursing assistant that their hourswould be different as a result of Kinsey's resignation.Knutson's position became open when she moved toKinsey's position, but it was not announced until No-vember 29, 1982, and was filled thereafter.It is the contention of the General Counsel that theRespondent's refusal to permit Kinsey to rescind her res-ignation was in retaliation for Kinsey's support of theUnion and because Kinsey had testified against the Re-spondent at the hearing on objections on September 1,1982. The evidence at the hearing reflected that the res-ignation was handed in on November 17, 1982, and Tritztried to talk Kinsey out of resigning and then on Novem-ber 22 or 23 depending on whose testimony is credited-Kinsey or Tritz and I credit Kinsey-Kinsey was toldshe could rescind her resignation. What happened be-tween those dates is the following: (1) Tritz, who triedto talk a distraught Kinsey out of resigning, toldKalchthaler about her resignation, on November 17; (2)the Respondent received on November 20 notice fromthe NLRB that the objections to the first election hadbeen sustained and a second election had been ordered;(3) Kinsey tried to rescind her resignation on November22 and Tritz told Kalchthaler that Kinsey wanted to re-scind her resignation; and (5) on November 23 Tritz toldKinsey she could not rescind her resignation.It is clear to me, since I credit Kinsey's testimonybased on her demeanor and reasonableness of her testi-mony, that the Respondent, through its agents, refused tolet Kinsey rescind her resignation because of her supportfor the Union and her testimony against the Respondentat the hearing on objections which had resulted in asecond election being ordered by the Board. A secondelection that promised to be very close.It simply defies logic to assume that Kinsey wasdenied the right to rescind her resignation because of thereasons advanced by the Respondent. Although Kalchth-aler denied it, I find that when he learned from Tritzthat Kinsey wanted to rescind her resignation he direct-ed Tritz not to let her do it. I credit Kinsey's testimonythat she wanted to continue her employment with theRespondent as it was and only when told by Tritz thatshe could not do this did she then ask to stay on a fewmore weeks.Uncontradicted evidence at the hearing disclosed thatKinsey remained unemployed from November 26, 1982,until February 15, 1983, when she found a position as ahome-duty nurse corroborating that Kinsey asked to stayon rather than simply postpone leaving for a few weeks.If Kinsey had merely expressed the desire to Tritz ofpostponing the effective date of her resignation ratherthan ripping up the resignation, she would not have saidto Tritz on November 22, 1982, that she wanted to "tearup her resignation" as Tritz conceded Kinsey said butwould have asked to change the effective date of the res-ignation.The record reflects that on only one occasion has anemployee at the Respondent's facility ever attempted to233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrescind a resignation and that was nursing assistant JoanMeves Who had given 3 weeks' notice in June 1980 andon what was supposed to be her last day of work askedto rescind her resignation. She was permitted to do so.As far as the record reflects it was the then director ofnursing (not Zarling) who permitted her to rescind theresignation.The law is clear that if the refusal to permit an em-ployee to rescind a resignation is unlawfully motivatedthat it is a violation of the Act. See Sycor, Inc., 223NLRB 1091 (1976); Taft Broadcasting Co., 238 NLRB588, 591-593 (1978), enfd. in relevant part 652 F.2d 603(6th Cir. 1980); U.O.P., Inc., 235 NLRB 621 (1978).In light of the facts in this case I am forced to con-clude that Kinsey was refused permission to rescind herresignation because her testimony at the hearing on ob-jections helped to set aside the first election which theUnion lost and Kinsey appeared to be a sure vote infavor of the Union at the second election which prom-ised to be close. This action by the Respondent violatedSection 8(a)(1), (3), and (4) of the Act.CONCLUSIONS OF LAW1. Heritage Nursing Homes Inc. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. United Food and Commercial Workers Union,Local 214, Chartered by the United Food and Commer-cial Workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By interrogating employee Vicki Lynch on or aboutJuly 16, 1982, regarding her feelings about the Union,the Respondent violated Section 8(a)(1) of the Act.4. By threatening employees Julie Kinsey, PatriciaJuarez, and Michelle Kretschmann in July 1982 with lossof benefits if they selected the Union as their collective-bargaining representative, the Respondent violated Sec-tion 8(a)(1) of the Act.5. By inviting employees on July 28, 1982, to seek em-ployment elsewhere if they wanted a union, the Re-spondent violated Section 8(a)(1) of the Act.6. By refusing on November 23, 1982, to permit em-ployee Julie Kinsey to revoke her resignation before itsNovember 26, 1982 effective date and continue her em-ployment with the Respondent because of her unionsympathies and activities and because she testified againstthe Respondent in a hearing on objections on September1, 1982, the Respondent violated Section 8(a)(1), (3), and(4) of the Act.7. The unfair labor practices of the Respondent, de-scribed above, affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Heritage Nursing Homes, Inc. en-gaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (4) of the Act, I shall recom-mend that they be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent unlawfully refusedto allow Julie Kinsey to rescind her resignation and con-tinue her employment, it will be recommended that shebe offered immediate and full reinstatement to herformer position, without prejudice to her seniority orother rights and privileges. It will also be recommendedthat the Respondent be ordered to make her whole forany loss of earnings she may have suffered by reason ofthe discrimination against her by paying her a sum ofmoney equal to the amount she would have normallyearned as wages from November 26, 1982, to date, lessnet earnings, with backpay and interest thereon comput-ed in a manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977).sI shall further recommend that the Respondent be re-quired to preserve and make available to Board agents,on request, all pertinent records and data necessary toanalyze and determine whatever backpay may be dueJulie Kinsey.On these findings of fact and conclusions of law andon the entire record in this proceeding, I issue the fol-lowing recommended4ORDERThe Respondent, Heritage Nursing Homes, Inc., She-boygan, Wisconsin, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Interrogating employees about their union sympa-thies and activities.(b) Threatening employees with loss of benefits if theysupport a union.(c) Threatening employees by inviting them to seekwork elsewhere if they want to be represented by aunion.(d) Discriminating against employees with regard toemployment because they support a union or testifyagainst the Respondent in a proceeding before the Na-tional Labor Relations Board.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Julie Kinsey immediate reinstatement to herformer position or, if that job no longer exists, to a sub-stantially equivalent job without prejudice to her seniori-ty and other rights and privileges, and make her wholefor any lost earnings in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.' See generally Isis Plumbing Co., 138 NLRB 716 (1962).4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.234 HERITAGE NURSING HOMES(c) Post at its Sheboygan, Wisconsin facility copies ofthe attached notice marked "Appendix."sCopies of thenotice, on forms provided by the Regional Director forRegion 30, after being signed by the Respondent's au-thorized agent, shall be posted in conspicuous places atits Sheboygan, Wisconsin nursing home, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.In recognition of these rights, we hereby notify you that:WE WILL NOT interrogate employees regarding theirunion sympathies and activities.WE WILL NOT threaten employees with loss of benefitsif they select a union as their collective-bargaining repre-sentative.WE WILL NOT tell employees who support a union toseek employment elsewhere where employees are repre-sented by a union.WE WILL NOT discriminate against any employeeswith regard to terms of employment because they sup-port a union or testify against us in a National Labor Re-lations Board proceeding.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the Act.WE WILL offer Julie Kinsey reinstatement to herformer position, or, if that position no longer exists, to aposition substantially equivalent to her former position,without prejudice to her seniority or other rights andprivileges.WE WILL make Julie Kinsey whole for any loss of payshe may have suffered as a result of the discriminationagainst her together with interest.HERITAGE NURSING HOMES, INC.235